EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of CONSOLIDATED MERCANTILE INCORPORATED We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-161460 on Form F-4 of our report to the shareholders of CONSOLIDATED MERCANTILE INCORPORATED on the consolidated balance sheets as at December 31, 2007 and 2006, and the consolidated statements of operations and other comprehensive income, shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007. Our report is dated February 29, 2008, except as to Note 12 which is as of June 29, KRAFT BERGER LLP Chartered Accountants Licensed
